Citation Nr: 0422781	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine at L4-5, post 
discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for degenerative changes of the lumbar 
spine at L4-5 and assigned a 10 percent rating effective from 
February 3, 2000.  In a January 2002 rating decision the 
Cleveland, Ohio, RO granted an increased 20 percent rating 
effective from February 3, 2000.  In a July 2003 rating 
decision the Cleveland RO, in pertinent part, granted a 
temporary total rating based upon surgical treatment 
requiring convalescence and assigned a 20 percent rating for 
degenerative changes of the lumbar spine at L4-5, post 
discectomy, as effective from April 1, 2003.  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.


REMAND

A review of the record reveals the veteran requested a 
hearing before a local hearing officer in a July 2001 VA Form 
9.  He failed to appear for a hearing scheduled for September 
19, 2001, but he subsequently reported he missed the hearing 
because of mail problems related to events after September 
11, 2001.  He reiterated his requested for a personal hearing 
in a September 2003 VA Form 9; however, no apparent action 
was taken as to this request.  It is a basic principle of 
veterans' law that a claimant is entitled to a hearing upon 
request.  38 C.F.R. § 3.103(c) (2003).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

1.  The veteran should be scheduled for a 
hearing in accordance with his request.

2.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issue on 
appeal.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

